DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, which is dependent upon claim 2, recites the limitation “wherein the second end of the spring auger is rotatably supported by the housing.”  However, claim 2 sets forth that “the second end of the spring auger is a free end.”  Claim 3 is indefinite because the second end cannot simultaneously be free and supported by the housing.  Note paragraph [0031] of the specification and Fig. 3 which shows end 220 as either a free end (solid lines in Fig. 3) or 
Claim 19 is rendered indefinite for reasons similar to claim 3.  For examination purposes, claim 19 will be interpreted as dependent upon claim 17, and the limitation “the second end” will be interpreted as --a second end--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 16-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegman (US 2014/0270855).
Regarding claim 1, Wegman teaches a developer cartridge 101 (Fig. 3, [0035]), comprising: 
a housing 110 accommodating a developer (toner) (Fig. 3, [0035]), the housing including a first end portion (right end in Fig. 3) and a second end portion (left end in Fig. 3), the first end portion and the second end portion being respectively located at opposite ends of the housing in a lengthwise (horizontal) direction (Fig. 3), the housing is to discharge the developer through a developer discharge outlet 135 (Fig. 1, [0036]) coupled to the housing and adjacent to one of the first end portion and the second end portion (adjacent to the second end portion); 

a rotation member (portion of housing where 140 is attached and unshown driving source to rotate 101 in the direction of A) located at the first end portion of the housing and connected to a first end (rightmost end of 140) of the spring auger to rotate the spring auger (Fig. 3, [0043]), 
[AltContent: textbox (Extension portion)][AltContent: arrow]wherein a bottom surface of the housing includes a plurality of first portions and a plurality of second portions 115, the first portions being flat and the second portions being internally convex from the first portions, a first portion of the plurality of first portions being adjacent to a respective second portion of the plurality of second portions, the first portions and the second portions are repeatedly arranged on the bottom surface of the housing in the lengthwise direction (see annotated Fig. 3 below).









Regarding claim 2, Wegman teaches the developer cartridge of claim 1, wherein a second end (leftmost end of 140) of the spring auger is a free end (Fig. 3, [0055]).
Regarding claim 3 as best understood, Wegman teaches the developer cartridge of claim 1, wherein a second end (leftmost end of 140) of the spring auger is rotatably supported by the housing ([0056]).
Regarding claim 4, Wegman teaches the developer cartridge of claim 1, wherein a repeated arrangement cycle of the first portions and the second portions of the bottom surface is equal to a pitch of the spring auger ([0047]).
Regarding claim 6, Wegman teaches the developer cartridge of claim 1, wherein the spring auger comprises a connection portion connected to the rotation member, an extension portion extending from the connection portion in a radial direction, and a spiral portion (coils of 140 in Fig. 3) extending from the extension portion in the lengthwise direction (see annotated Fig. 3 above), and the first portions and the second portions of the bottom surface are synchronized with a rotational phase of the extension portion ([0047]).
Regarding claim 16, Wegman teaches the developer cartridge of claim 1, wherein a repeated arrangement cycle of the first portions and the second portions of the bottom surface is based on a pitch of the spring auger ([0047]).
Regarding claim 17, Wegman teaches an image forming apparatus ([0024]) comprising:
a developer cartridge 101 (Fig. 3, [0035]), comprising: 
a housing 110 accommodating a developer (toner) (Fig. 3, [0035]), the housing including a first end portion (right end in Fig. 3) and a second end portion (left end in Fig. 3), the first end portion and the second end portion being respectively located at opposite ends of the housing in a lengthwise (horizontal) direction (Fig. 3), the housing is to discharge the developer through a developer discharge outlet 135 (Fig. 1, [0036]) coupled to the housing and adjacent to one of the first end portion and the second end portion (adjacent to the second end portion); 

a rotation member (portion of housing where 140 is attached and unshown driving source to rotate 101 in the direction of A) located at the first end portion of the housing and connected to a first end (rightmost end of 140) of the spring auger to rotate the spring auger (Fig. 3, [0043]), 
wherein a bottom surface of the housing includes a plurality of first portions and a plurality of second portions 115, the first portions being flat and the second portions being internally convex from the first portions, a first portion of the plurality of first portions being adjacent to a respective second portion of the plurality of second portions, the first portions and the second portions are repeatedly arranged on the bottom surface of the housing in the lengthwise direction (see annotated Fig. 3 above); and 
a printing unit to print an image on a print medium (image receiving substrate) by receiving the developer from the developer cartridge (a printing unit to print an image on a print medium by receiving the developer from the developer cartridge is an inherent feature of image forming devices described in [0024]).
Regarding claim 18, Wegman teaches the image forming apparatus of claim 17, wherein a second end (leftmost end of 140) of the spring auger is a free end (Fig. 3, [0055]).
Regarding claim 19 as best understood, Wegman teaches the image forming apparatus of claim 17, wherein a
Regarding claim 20, Wegman teaches the image forming apparatus of claim 17, wherein a repeated arrangement cycle of the first portions and the second portions of the bottom surface is based on a pitch of the spring auger ([0047]).
Regarding claim 22, Wegman teaches the image forming apparatus of claim 17, wherein the spring auger comprises a connection portion connected to the rotation member, an extension portion extending from the connection portion in a radial direction, and a spiral portion (coils of 140 in Fig. 3) extending from the extension portion in the lengthwise direction (see annotated Fig. 3 above), and the first portions and the second portions of the bottom surface are synchronized with a rotational phase of the extension portion ([0047]).

Allowable Subject Matter
Claims 5, 7, 8, 21, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein a length of the second portion of the plurality of second portions of the bottom surface is longer than a length of the first portion of the plurality of first portions of the bottom surface” in combination with the remaining limitations of claims 5 and 21.
Prior art of record does not disclose or suggest the claimed “wherein, when a position where the extension portion faces the bottom surface is a reference rotational position, and positions where the spiral portion faces the bottom surface when the spring auger is at the reference rotational position, and is rotated from the reference rotational position by 90 degrees, 180 degrees, and 270 degrees, respectively comprise a first position, a second position, 

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLA J THERRIEN/Primary Examiner, Art Unit 2852